DETAILED ACTION
This Office Action is in response to an application filed on January 30, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The five (5) information disclosure statements (IDS) submitted on January 30, 2020 to March 23, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in the Russian Federation on or about May 27, 2019.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1 and 14, the closest prior art of record is Challa, et al., U.S. Patent No. 10,978,056; Schilling, et al., U.S. Patent No. 10,095,688; Freitas, et al., U.S. Pub. No. 2018/0144283; Kasai, et al., U.S. Pub. No. 2015/0356489; and, Kompalli, et al., U.S. Pub. No. 2015/0086072.  Examiner finds that it would not be obvious to one of ordinary skill in the art to reasonably combine the various teachings of the cited references to arrive at the claimed invention, within the scope and context of the claimed invention.  In determining the scope and content of the prior art, ascertaining the differences between the claimed invention and the prior art, and resolving the level of ordinary skill in the pertinent art, Examiner concludes that the disclosed invention of claim 1 is non-obvious.  

Claims 2-13 and 15-20 are each dependent upon one of either claim 1 or 14, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Challa, et al., U.S. Patent No. 10,978,056
Schilling, et al., U.S. Patent No. 10,095,688
Freitas, et al., U.S. Pub. No. 2018/0144283
Kasai, et al., U.S. Pub. No. 2015/0356489
Kompalli, et al., U.S. Pub. No. 2015/0086072

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
Mary 7, 2022